Title: To Alexander Hamilton from Winthrop Sargent, 28 October 1793
From: Sargent, Winthrop
To: Hamilton, Alexander



New York 28th. October 1793
Sir

Again I presume to solicit your attention to my petition refered to you by Congress, in their session of 1790 for report. My Distresses from the Delay in this Business have been considerable, from calculating upon an Addition of Salery I have accumulated Expenses in the Discharge of my public Duties trusting to that Provision, which I flattered myself would long since have been made therefor. I have always believed in a favourable issue to my Expectations from the Opinions of my Friends; your own Sentiments if I mistake not were propitious thereto, but as Colo Lawrence and several other members of Congress to whom I had fully explained myself upon the Subject were often absent there may possibly exist Difficulties in the Completion of my receivable Expectations notwithstanding you may be fully convinced of the propriety of my Application as I think you were when I had the pleasure to converse with you upon the Subject.
With Sentiments of much respectful Esteem   I have the honour to be   your most obedient humble servant

Winthrop Sargent
Honble Colo Hamilton

